HALL, Judge.
Nathaniel Lee Williams appeals from his judgment and sentence for burglary of a dwelling and grand theft following revocation of his community control. He argues that the trial court erred in sentencing him beyond the guidelines recommended range since it failed to base its departure on valid reasons and failed to enter its reasons for departure in writing.
The appellant’s presumptive guidelines sentence fell into the two-and-a-half to three-and-a-half years’ incarceration range. The trial court sentenced the appellant to fifteen years in prison for the burglary of a dwelling and a concurrent five-year term for the grand theft. At the hearing, the trial court stated that it was departing from the guidelines because the appellant’s conduct had shown that the appellant was contemptuous of the compassion given him twice by the court, of the orders of the court, and of society. However, it did not enter its reasons for departure in writing.
 A sentence which is a departure from the guidelines cannot stand without the contemporaneous entry of written reasons. Ree v. State, 14 F.L.W. 565 (Fla. Nov. 16, 1989). Further, the trial court’s articulated reasons for departure describing the appellant’s lack of respect for the judicial system are invalid, Weathers v. State, 508 So.2d 1332 (Fla. 2d DCA 1987); Nodal v. State, 524 So.2d 476 (Fla. 2d DCA), review denied, 531 So.2d 1354 (Fla.1988), and erroneously rely on conduct underlying the violation of probation. Lambert v. State, 545 So.2d 838 (Fla.1989).
Accordingly, we reverse and remand for resentencing within the guidelines.
SCHOONOVER, A.C.J., and THREADGILL, J., concur.